DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12, 14-22, 24-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al US 20070188373 in view of Coppi et al EP 1983353 A1 (hereinafter Coppi).
Regarding claim 1, Shirakawa discloses a method of wireless communication performed by a radar device (see fig. 13, [0084]), comprising: 
processing a transmitted radar signal and a received radar signal to obtain at least one energy level measurement (see fig. 13, [0086]-[0088]); 
determining that the at least one energy level measurement satisfies a threshold value (see [0088]).
Shirakawa does not disclose performing a listen before talk procedure based at least in part on determining that the at least one energy level measurement satisfies the threshold value.
In a similar field of endeavor, Coppi discloses a method of wireless communication performed by a radar device (see [0039]), comprising: 
performing a listen before talk procedure based at least in part on determining that at least one energy level measurement of an operating frequency band satisfies a threshold value (radar system remains in the status of listen Before Talk when received power in band is compared with a threshold indicating presence of other active services, see [0038]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coppi with Shirakawa by initiating and maintaining a Listen Before Talk status when existence of a interference signal is determined, for the benefit of avoiding interference from other active services using the frequency band. 
Regarding claim 11, Shirakawa discloses a radar device for wireless communication (see fig. 13), comprising: 
a memory (see fig. 13, [0084]); and
one or more processors operatively coupled to the memory (see fig. 13, [0084]), the memory and the one or more processors configured to: 
process a transmitted radar signal and a received radar signal to obtain at least one energy level measurement (see fig. 13, [0086]-[0088]); 
determine that the at least one energy level measurement satisfies a threshold value (see [0088]).
Shirakawa does not disclose performing a listen before talk procedure based at least in part on determining that the at least one energy level measurement satisfies the threshold value.
In a similar field of endeavor, Coppi discloses a method of wireless communication performed by a radar device (see [0039]), comprising: 
performing a listen before talk procedure based at least in part on determining that at least one energy level measurement of an operating frequency band satisfies a threshold value (radar system remains in the status of listen Before Talk when received power in band is compared with a threshold indicating presence of other active services, see [0038]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coppi with Shirakawa by initiating and maintaining a Listen Before Talk status when existence of a interference signal is determined, for the benefit of avoiding interference from other active services using the frequency band.
Regarding claim 21, Shirakawa discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication (see fig. 13, [0084]), the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a radar device (see fig. 13, [0084]), cause the radar device to: 
process a transmitted radar signal and a received radar signal to obtain at least one energy level measurement (see fig. 13, [0086]-[0088]); 
determine that the at least one energy level measurement satisfies a threshold value (see [0088]).
Shirakawa does not disclose performing a listen before talk procedure based at least in part on determining that the at least one energy level measurement satisfies the threshold value.
In a similar field of endeavor, Coppi discloses a method of wireless communication performed by a radar device (see [0039]), comprising: 
performing a listen before talk procedure based at least in part on determining that at least one energy level measurement of an operating frequency band satisfies a threshold value (radar system remains in the status of listen Before Talk when received power in band is compared with a threshold indicating presence of other active services, see [0038]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coppi with Shirakawa by initiating and maintaining a Listen Before Talk status when existence of a interference signal is determined, for the benefit of avoiding interference from other active services using the frequency band.
Regarding claim 26, Shirakawa discloses an apparatus for wireless communication (see fig. 13), comprising: 
means for processing a transmitted radar signal and a received radar signal to obtain at least one energy level measurement (see fig. 13, [0086]-[0088]); 
means for determining that the at least one energy level measurement satisfies a threshold value (see [0088]).
Shirakawa does not disclose means for performing a listen before talk procedure based at least in part on determining that the at least one energy level measurement satisfies the threshold value.
In a similar field of endeavor, Coppi discloses an apparatus for a wireless communication (see [0039]), comprising: 
means for performing a listen before talk procedure based at least in part on determining that at least one energy level measurement of an operating frequency band satisfies a threshold value (radar system remains in the status of listen Before Talk when received power in band is compared with a threshold indicating presence of other active services, see [0038]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Coppi with Shirakawa by initiating and maintaining a Listen Before Talk status when existence of a interference signal is determined, for the benefit of avoiding interference from other active services using the frequency band.
	Regarding claims 2, 12, 22, and 27 as applied to claims 1, 11, 21, and 26, Shirakawa further discloses wherein the transmitted radar signal and the received radar signal are frequency modulated continuous wave (FMCW) radar signals (see [0084]).
	Regarding claims 4 and 14 as applied to claims 1 and 11, Shirakawa further discloses wherein the at least one energy level measurement is at least one of a peak energy level measurement or a total energy level measurement (see [0088]).
	Regarding claims 5, 15, 24, and 29 as applied to clams 1, 11, 21, and 26, Shirakawa further discloses wherein processing the transmitted radar signal and the received radar signal comprises: mixing the transmitted radar signal and the received radar signal to obtain a mixed signal (see [0086]); and 
performing a spectral analysis of the mixed signal (see [0087]).
	Regarding claims 6 and 16 as applied to claims 5 and 15, Shirakawa further discloses wherein performing the spectral analysis comprises: 
performing a range fast Fourier transform of the mixed signal to obtain a range spectrum, wherein the at least one energy level measurement is obtained from the range spectrum (see [0087]-[0088]).
	Regarding claims 7, 17, 25, and 30 as applied to claims 1, 11, 21, and 26, Shirakawa further discloses determining a set of transmission parameters for transmitting a radar signal based at least in part on performing the listen before talk procedure (see [0089]-[0090]).
	Regarding claims 8 and 18 as applied claims 7 and 17, Shirakawa further discloses transmitting the radar signal based at least in part on the set of transmission parameters (see [0089]-[0090]).
	Regarding claims 9 and 19 as applied to claims 7 and 17, Shirakawa further discloses wherein the set of transmission parameters is different from an initial set of transmission parameters for the transmitted radar signal (see [0089]-[0090]).
	Regarding claims 10 and 20 as applied to claims 9 and 19, Shirakawa further discloses performing an initial listen before talk procedure (see fig. 13, [0086]-[0088]); and determining the initial set of transmission parameters for the transmitted radar signal based at least in part on the initial listen before talk procedure (see [0089]-[0090]).
Claims 3, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al US 20070188373 in view of Coppi et al EP 1983353 A1 (hereinafter Coppi) as applied to claims 2, 12, 22, and 27 above, and further in view of Meissner et al US 20200191911 (hereinafter Meissner).
Regarding claims 3, 13, 23, and 28 as applied to claims 2, 12, 22, and 27, the combination of Shirakawa and Coppi disclose the claimed invention except wherein a single cycle of the FMCW radar signals is processed to obtain the at least one energy level measurement.
In the same field of endeavor, Meissner discloses a method performed by a radar device (see figs. 5 and 12), comprising: processing a single cycle of FMCW radar signals to obtain the at least one energy level measurement (energy of radar data field or signal sequence (~cycle) exceeds a threshold, see [0041]-[0042], [0058]-[0061]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Meissner with the system of Shirakawa as modified by Coppi by determining and comparing the energy in the radar field to a threshold value, as taught by Meissner, for the benefit of detecting interference in received signals at the radar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richards et al WO 2017/068396 A1 discloses a method and system for radar detection in shared spectrum.
Stettiner US 11,520,003 discloses detection, mitigation, and avoidance of mutual interference between automotive radars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648